          Case 13-26443               Doc 498         Filed 12/05/18 Entered 12/05/18 13:35:36                              Desc Main
                                                       Document     Page 1 of 14


                                             UNITED STATES BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF ILLINOIS
                                                               EASTERN
                                                              EASTERN  DIVISION
                                                                      DIVISION

         In Re                                                          )
                 CORNHUSKER RBM, LLC, et al.,                           )
                                                                        )                             13-26443
                                                                                Bankruptcy No. ________________
                                                                        )
                                                  Debtor.               )       Chapter                     7
                                                                                                     _______________


                         COVER SHEET FOR APPLICATION FOR PROFESSIONAL COMPENSATION
                                     (IN CASES UNDER CHAPTERS 7, 11 AND 12)


                                                   David Kane / Crane, Simon, Clar & Dan
         Name of Applicant: ____________________________________________________________________________

                                                                         Joji Takada, Chapter 7 Trustee
         Authorized to Provide Professional Services to: ______________________________________________________

                                                          March 22, 2018 (retroactive to February 13, 2018)
         Date of Order Authorizing Employment: ____________________________________________________________

         Period for Which Compensation is Sought:
         From _____________________________,
                            February 13           ________
                                                     2018                                     December 4
                                                                            through _____________________________, 2018
                                                                                                                   ________

         Amount of Fees Sought:           56,232.00
                                        $_____________________________________________________________________

         Amount of Expense Reimbursement Sought:                  775.81
                                                                 $_____________________________________________________

         This is an:          Interim Application _______                                            ✔
                                                                                Final Application _______


         If this is not the first application filed herein by this professional, disclose as to all prior fee applications: **

         Date                 Period                          Total Requested                Total Allowed               Fees & Expenses **
         Filed                Covered                        (Fees & Expenses)             (Fees & Expenses)              Previously Paid
    11/16/16            4/22/16 - 11/15/16                  10,018.29                   10,018.29                       10,018.29
     11/30/17           11/16/16 - 11/15/17                 15,146.41                   15,146.41                        15,146.41


      ** This is the first and final Fee Application for Crane, Simon, Clar & Dan. The interim fees noted above were applied for, allowed and paid to David
      Kane's prior firm, Meltzer, Purtill & Stelle LLC.




                     December 5, 2018
         Dated: ___________________________                                                  David L. Kane
                                                                                __________________________________________
                                                                                                  (Counsel)




(Rev 11/19/10)
    Case 13-26443      Doc 498      Filed 12/05/18 Entered 12/05/18 13:35:36                Desc Main
                                     Document     Page 2 of 14


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                           )       Chapter 7
                                                 )
CORNHUSKER RBM, LLC, et al., 1                   )       Case No. 13-26443
                                                 )       (jointly administered)
                        Debtors                  )
                                                 )       Honorable Jack B. Schmetterer
                                                 )
                                                 )       Hearing: January 3, 2019 at 10:00 a.m.


                                       NOTICE OF MOTION


       PLEASE TAKE NOTICE that on January 3, 2019 at 10:00 a.m., or as soon thereafter as
counsel may be heard, I shall appear before the Honorable Jack B. Schmetterer, in the courtroom
usually occupied by him, Courtroom No. 682, in the United States Bankruptcy Court, 219 South
Dearborn Street, Chicago, Illinois, or before any judge who may be sitting in his place or stead,
and shall then and there present the Final Application of Trustee’s Counsel David L. Kane
and Crane, Simon, Clar & Dan for Allowance of Compensation and Reimbursement of
Expenses, a copy of which is attached hereto and hereby served upon you, at which time and
place you may appear as you see fit.

Dated: December 5, 2018                                  CRANE, SIMON, CLAR & DAN


                                                         By: /s/ David L. Kane
                                                                 One of Its Attorneys

David L. Kane (ARDC No. 6277758)
Crane, Simon, Clar & Dan
135 South LaSalle Street, Suite 3705
Chicago, Illinois 60603
(312) 641-6777 (main)
(312) 641-7114 (fax)
dkane@cranesimon.com




1
  The affiliated debtors in these Chapter 7 cases are: Cornhusker RBM, LLC (Case No. 13-26443); DiaTRI, LLC
(Case No. 13-26477); Midwest Diagnostic Management, LLC (Case No. 13-26450); Advanced Ancillary Services,
LLC (Case No. 13-26453); and Diagnostic P.E.T. Network, LLC (Case No. 13-26457).
    Case 13-26443    Doc 498     Filed 12/05/18 Entered 12/05/18 13:35:36          Desc Main
                                  Document     Page 3 of 14


                               CERTIFICATE OF SERVICE
        I, David L. Kane, an attorney, certify that on or about December 5, 2018, I caused copies
of the Notice of Motion and Final Application of Trustee’s Counsel David L. Kane and
Crane, Simon, Clar & Dan for Allowance of Compensation and Reimbursement of
Expenses, to be served via electronic notice on the parties noted in the Court’s CM/ECF system
as set forth on the Service List below.


                                                    /s/ David L. Kane


        Served via CM/ECF electronic notice:

    Charles G Albert calbert@awpc-law.com, ecrouch@awpc-law.com
    Ronald Barliant ronald.barliant@goldbergkohn.com, kristina.bunker@goldbergkohn.com
    Elizabeth A. Bates ebates@springerbrown.com,
     jkrafcisin@springerbrown.com;iprice@springerbrown.com
    Paul M Bauch pbauch@bauch-michaels.com, smohan@bauch-michaels.com
    Jessica A. Brady jessica@johnsonkrol.com, docket@johnsonkrol.com
    John J Conway johnconway@shlawfirm.com
    Daniel P. Dawson ddawson@nisen.com, adrag@nisen.com
    Matthew Henzi mhenzi@swappc.com
    John F Hiltz jhiltz@hzlawgroup.com, bzanzig@hzlawgroup.com,awhitt@hzlawgroup.com
    Harold D. Israel haroldi@restructuringshop.com, seanw@restructuringshop.com
    Vivek Jayaram vivek@jayaramlaw.com
    Gregory J Jordan gjordan@jz-llc.com
    John J Kakacek jkakacek@stamostrucco.com
    Nicole J Kelly nkelly@cmk.com,
     dchavez@cmk.com;bblume@cmk.com;bcarroll@cmk.com
    Jeffrey A Krol jeffkrol@johnsonkrol.com,
     docket@johnsonkrol.com;Khuans@johnsonkrol.com
    Patrick D. Lamb plamb@crowleylamb.com,
     raguilar@crowleylamb.com;docket@crowleylamb.com
    Parker E Lawton plawton@srcattorneys.com
    Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
    Donald B Leventhal don@dbleventhal.com
    Steven A Levy steven.levy@goldbergkohn.com, bonnie.maciejewski@goldbergkohn.com
    Joseph E Mallon mallon@johnsonkrol.com,
     docket@johnsonkrol.com;foderaro@johnsonkrol.com
    Matthew E. McClintock mattm@restructuringshop.com,
     teresag@restructuringshop.com;seanw@restructuringshop.com;terryb@goldmclaw.com;harl
     eyg@restructuringshop.com


                                            2
    Case 13-26443   Doc 498   Filed 12/05/18 Entered 12/05/18 13:35:36   Desc Main
                               Document     Page 4 of 14


    Kenneth A. Michaels kmichaels@bauch-michaels.com, smohan@bauch-michaels.com
    Christopher L Muniz clm@sacounsel.com
    Richard F Nash rnash@boylebrasher.com, slindauer@boylebrasher.com
    Francis J. Pendergast fpendergast@crowleylamb.com,
     ibenavides@crowleylamb.com;docket@crowleylamb.com
    Nathaniel J. Pomrenze njp@njpltdlaw.com
    Joseph Ptasinski jptasinski@nisen.com
    Michele M. Reynolds efile@dbb-law.com, mreynolds@dbb-law.com
    Patrick F Ross patrick@robertjross.com,
     kburde@uhlaw.com;rjanczak@uhlaw.com;pfross@uhlaw.com
    Carolina Y. Sales csales@bauch-michaels.com, smohan@bauch-michaels.com
    Bruce C Scalambrino bcs@sacounsel.com
    Karl H Schook karl.schook@rsg-law.com
    Isaac Schreibman ike@ikeschreibmanlaw.com
    John Sturgeon john.sturgeon@valpo.edu
    Joji Takada trustee@takadallc.com, jtakada@ecf.epiqsystems.com
    Steven P. Troy StevTr8@aol.com
    Zane L Zielinski trustee@zanezielinski.com, fax@zanezielinski.com
    Mark R Zito mzito@jz-llc.com




                                       3
    Case 13-26443      Doc 498      Filed 12/05/18 Entered 12/05/18 13:35:36                Desc Main
                                     Document     Page 5 of 14


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                           )       Chapter 7
                                                 )
CORNHUSKER RBM, LLC, et al.,1                    )       Case No. 13-26443
                                                 )       (jointly administered)
                        Debtors                  )
                                                 )       Honorable Jack B. Schmetterer
                                                 )
                                                 )       Hearing: January 3, 2019 at 10:00 a.m.


    FINAL APPLICATION OF TRUSTEE’S COUNSEL DAVID L. KANE AND CRANE,
        SIMON, CLAR & DAN FOR ALLOWANCE OF COMPENSATION AND
                      REIMBURSEMENT OF EXPENSES


         David L. Kane and Crane, Simon, Clar & Dan (collectively, “CSCD”), counsel to Joji

Takada (“Trustee”) for the jointly administered bankruptcy estates of Cornhusker RBM, LLC,

DiaTRI, LLC, Midwest Diagnostic Management, LLC, Advanced Ancillary Services, LLC, and

Diagnostic P.E.T. Network, LLC (“Debtors” and the “Estates”), pursuant to section 330 of title

11, United States Code (the “Bankruptcy Code”), Rules 2002 and 2016 of the Federal Rules of

Bankruptcy Procedure (“Bankruptcy Rules”), Local Rule 5082-1 of the Bankruptcy Court for

Northern District of Illinois (the “Local Rules”), hereby applies (the “Final Application”) for the

entry of an Order (a) allowing on a final basis CSCD’s compensation the amount of $56,232.00

for legal services rendered and $775.81 for reimbursement of expenses during the period from

February 13, 2018 through December 4, 2018; and (b) authorizing the Trustee to pay to CSCD

such amounts allowed by the Court pursuant to this Final Application. In support of its Final

Application, CSCD respectfully states as follows:


1
  The affiliated debtors in these Chapter 7 cases are: Cornhusker RBM, LLC (Case No. 13-26443); DiaTRI, LLC
(Case No. 13-26477); Midwest Diagnostic Management, LLC (Case No. 13-26450); Advanced Ancillary Services,
LLC (Case No. 13-26453); and Diagnostic P.E.T. Network, LLC (Case No. 13-26457).
 Case 13-26443         Doc 498     Filed 12/05/18 Entered 12/05/18 13:35:36           Desc Main
                                    Document     Page 6 of 14


                                        INTRODUCTION

         1.        This Court has jurisdiction over this Final Application pursuant to 28 U.S.C. §§

157 and 1334. Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409. This

matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

         2.        The statutory bases for the relief requested herein are section 330 of the

 Bankruptcy Code, Bankruptcy Rules 2002 and 2016, and Local Rule 5082-1.

         3.        On June 28, 2013 (the “Petition Date”), the Debtors filed voluntary petitions for

 relief under Chapter 11 of the Bankruptcy Code.

         4.        On August 6, 2013, the Court entered an order converting the Debtors’ cases to

 cases proceeding under Chapter 7 of the Bankruptcy Code. Shortly thereafter, Joji Takada was

 appointed Chapter 7 Trustee.

         5.        On April 22, 2016, the Court entered an Order [Dkt. No. 341] approving the

 employment David L. Kane and the firm of Meltzer, Purtill & Stelle LLC (“MPS”) as counsel

 to the Trustee.

         6.        On February 23, 2017, the Court entered an order substantively consolidating

 the Debtors’ cases.

         7.        On December 8, 2016, the Court entered the Order Granting Application of

 Meltzer, Purtill & Stelle LLC for Allowance of Compensation and Reimbursement of Expenses

 [Dkt. No. 375] allowing MPS compensation for professional fees in the amount of 9,835.00

 and reimbursement of expenses in the amount of $183.29 for the period between April 22,

 2016 and November 15, 2016.

         8.        On December 19, 2017, the Court entered the Order Granting Second Interim

 Application of Meltzer, Purtill & Stelle LLC for Allowance of Compensation and




                                                 2
 Case 13-26443        Doc 498     Filed 12/05/18 Entered 12/05/18 13:35:36           Desc Main
                                   Document     Page 7 of 14


 Reimbursement of Expenses [Dkt. No. 403] allowing MPS compensation for professional fees

 in the amount of 14,840.00 and reimbursement of expenses in the amount of $306.41 for the

 period between November 16, 2016 and November 15, 2017.

         9.      David L. Kane joined the firm of CSCD on February 12, 2018.

         10.     On March 22, 2018, the Court entered an Order [Dkt. No. 408] terminating

 MPS’s employment, and approving the employment and substitution of David L. Kane and the

 firm of CSCD as counsel to the Trustee retroactive to February 13, 2018.

                   CSCD PROFESSIONALS AND SERVICES PROVIDED

         11.     The attorneys performing services for the Trustee, and their respective hourly

billing rates, are set forth in the chart below. The hourly rates for the CSCD professionals listed

below are customary, reasonable and comparable to hourly rates charged for similar legal

services by similarly skilled professionals.

                                FEE SUMMARY BY TIMEKEEPER

Timekeeper                    Category                Rate              Hours                  Amount
David L. Kane                  Partner               450.00            120.20                  54,090.00
Arthur G. Simon                Partner               510.00              3.20                   1,632.00
Scott R. Clar                  Partner               510.00              1.00                     510.00


           Total                                                       124.40                 $56,232.00


         12.     CSCD is currently comprised of five (5) partners, and one (1) “of counsel”

attorney, several of whom have participated in representing the Trustee in these bankruptcy

cases. The following is biographical information pertaining to the attorneys who have been

primarily involved in the representation of the Trustee, each of who has significant experience

and expertise in bankruptcy, reorganization and litigation matters.




                                               3
 Case 13-26443       Doc 498      Filed 12/05/18 Entered 12/05/18 13:35:36            Desc Main
                                   Document     Page 8 of 14


          13.    David L. Kane is a partner in CSCD and has been practicing law since being

admitted to practice in Illinois in 2002. Mr. Kane represents Chapter 7 and Chapter 11 debtors,

secured and unsecured creditors, financial institutions, asset purchasers, Chapter 7 trustees,

assignees, and equity security holders in a variety of bankruptcy and out-of court matters. He

has experience in almost every facet of complex bankruptcy and insolvency proceedings,

including plan confirmations, cash collateral and debtor-in-possession financing, section 363 sale

transactions, real estate and equipment leasing disputes and claims administration, as well as

preference, fraudulent transfer and the prosecution and defense of bankruptcy adversary

litigation.

          14.    Arthur G. Simon is a partner in CSCD and has been practicing law since 1979

when he graduated from Loyola University of Chicago, School of Law. Mr. Simon has been

admitted to practice law in the state courts of Illinois, in the United States Courts of Appeals for

the Third and Seventh Circuits, and in the United States District Courts for the Northern and

Central Districts of Illinois, the Eastern District of Wisconsin and the Northern District of

Indiana. Beginning in 1981, he became engaged almost exclusively in the practice of bankruptcy

and insolvency litigation and has represented virtually every type of party in such matters,

including Chapter 7 and Chapter 11 debtors, secured creditors, landlords, trustees, and creditors’

committees.

          15.    Scott R. Clar is a partner in CSCD and has been a practicing attorney in the

State of Illinois since 1982. From January, 1985 through September, 1986, he was employed as

a staff attorney with the United States Trustee's Office in the Northern District of Illinois, where

he administered over 200 Chapter 11 cases, and supervised Chapter 7 panel trustees. His




                                                4
 Case 13-26443        Doc 498     Filed 12/05/18 Entered 12/05/18 13:35:36            Desc Main
                                   Document     Page 9 of 14


practice is concentrated in the field of bankruptcy, having represented Chapter 7 and Chapter 11

debtors, trustees, unsecured creditors’ committees and individual creditors.

          16.    During the Final Application period, CSCD made every reasonable effort to

have services that it rendered to the Trustee performed by those qualified professionals charging

the lowest hourly rates consistent with the level of service, experience, and efficiency required of

a given task.

          17.    All of the compensation for which CSCD requests allowance and payment, and

all of the expenses for which CSCD requests reimbursement, in this Final Application relate to

the discharge of CSCD services, as requested by the Trustee, during the Final Application

period.

          18.    CSCD respectfully submits that its services rendered to the Trustee and

expenses incurred during the Final Application period have, in all respects, been reasonable,

necessary, and beneficial to the Estates, as further discussed herein.

          19.    Pursuant to Bankruptcy Rule 2016(a), a narrative summary of the services

rendered by CSCD is set forth below. Itemized and detailed descriptions of the specific services

rendered and expenses incurred by CSCD to the Trustee during this period are reflected on the

billing statements attached hereto as Exhibits A through Exhibit F. The billing statements set

forth the name of each attorney providing service, the date on which each service was rendered,

the amount of time expended rendering each service in one-tenth (0.10) hourly intervals, a

description of the services rendered and the total amount of services rendered by each attorney in

each category. A master invoice setting forth all of the fees and expenses sought by CSCD is

also attached hereto as Schedule 1.




                                                5
 Case 13-26443         Doc 498    Filed 12/05/18 Entered 12/05/18 13:35:36             Desc Main
                                  Document      Page 10 of 14


         20.       The legal services rendered to the Trustee by CSCD and the invoices attached

hereto which evidence such services have been categorized pursuant to a task-based billing

system based upon the ABA Uniform Task-Based Management System – Bankruptcy Code Set

and Litigation Code Set (the “Code Set”). The Code Set is derived from the code set published

by the U.S. Department of Justice, Executive Office for the United States Trustee.

         21.       For the Court’s convenience, CSCD has categorized its services to the Trustee

during the Final Application period into five (5) task categories, as follows: (a) Case

Administration; (b) Asset Analysis and Recovery; (c) Fee/Employment Applications; (d) Other

Contested Matters/Motions; and (e) Claims Administration and Objections.

                                      FEE SUMMARY BY TASK

Task                                                                Exhibit       Hours           Amount


B110           Case Administration                                       A         1.60             720.00
B120           Asset Analysis and Recovery                               B         4.70           2,115.00
B160           Fee/Employment Applications                               C        10.40           4,680.00
B190           Other Contested Matters/Motions                           D         5.40           2,430.00
B310           Claims Administration and Objections                      E       102.30          46,287.00



           Total                                                                  124.40        $56,232.00


         22.       There has been no unnecessary duplication of services by CSCD professionals.

Where two or more professionals participated in any activity, such joint participation was

necessary as a result of (a) either the size or complexity of the matters involved or (b) the need to

familiarize each attorney with the matters at issue so that such attorney could perform further

necessary services.




                                                6
 Case 13-26443         Doc 498     Filed 12/05/18 Entered 12/05/18 13:35:36          Desc Main
                                   Document      Page 11 of 14


           23.    The tasks performed by CSCD in each of the listed categories and the fees and

expenses incurred by CSCD are set forth in the attached exhibits and are summarized below as

follows:

                 Exhibit A: B110-Case Administration. The fees in this category include, without
                 limitation, time expended for the following: communications regarding case
                 background and matters related thereto. As more fully set forth in Exhibit A
                 attached hereto, CSCD has expended a total of 1.60 hours in this category and is
                 seeking compensation in the amount of $720.00.


Timekeeper                     Category                Rate             Hours                   Amount
David L. Kane                   Partner               450.00             1.60                    720.00


            Total                                                         1.60                   $720.00


                 Exhibit B: B120-Asset Analysis and Recovery. The fees in this category include,
                 without limitation, time expended for the following: collection of litigation
                 settlements from Argent, and communications with remnant asset purchasers
                 regarding the potential sale of unknown assets. As more fully set forth in Exhibit
                 B attached hereto, CSCD has expended a total of 4.70 hours in this category and
                 is seeking compensation in the amount of $2,115.00.


Timekeeper                     Category                Rate             Hours                  Amount
David L. Kane                   Partner               450.00             4.70                  $2,115.00


            Total                                                         4.70                 $2,115.00


                 Exhibit C: B160-Fee/Employment Applications. The fees in this category
                 include, without limitation, time expended for the following: matters related to
                 substitution of counsel, and the fee applications of Argent, CSCD and accountant
                 Alan Lasko. As more fully set forth in Exhibit C attached hereto, CSCD has
                 expended a total of 10.40 hours in this category and is seeking compensation in
                 the amount of $4,680.00.

                 Of the fees sought in this billing category, CSCD spent 5.20 hours for a total of
                 $2,340.00 in connection with preparing, reviewing and revising this Final
                 Application. Based upon the total fees requested herein, the value of time
                 recorded for the preparation of this Final Application represents just over four



                                                7
Case 13-26443     Doc 498     Filed 12/05/18 Entered 12/05/18 13:35:36          Desc Main
                              Document      Page 12 of 14


            percent (4.16%) of the total fees sought for services rendered during the Final
            Application period.

Timekeeper                Category                Rate             Hours                   Amount
David L. Kane              Partner               450.00            10.40                   4,680.00


         Total                                                     10.40                  $4,680.00


            Exhibit D: B190-Other Contested Matters. The fees in this category include,
            without limitation, time expended for the following: motions to abandon and
            shred documents and computers containing PII and PHI, motion to seal proofs of
            claims that violate HIPAA, and hearings related to same. As more fully set forth
            in Exhibit D attached hereto, CSCD has expended a total of 5.40 hours in this
            category and is seeking compensation in the amount of $2,430.00.

Timekeeper                Category                Rate             Hours                   Amount
David L. Kane              Partner               450.00             5.40                   2,430.00


         Total                                                       5.40                 $2,430.00



            Exhibit E: B310-Claims Administration. The fees in this category include,
            without limitation, time expended for the following: review in excess of 200 filed
            proofs of claim, preparation of and hearings on 50+ objections to claims, and
            multiple calls and correspondence with creditors related to same. As more fully
            set forth in Exhibit F attached hereto, CSCD has expended a total of 102.30 hours
            in this category and is seeking compensation in the amount of $46,287.00.

Timekeeper                Category                Rate             Hours                  Amount
David L. Kane              Partner               450.00            98.10                  44,145.00
Arthur G. Simon            Partner               510.00             3.20                   1,632.00
Scott R. Clar              Partner               510.00             1.00                     510.00


         Total                                                    102.30                 $46,287.00

            Exhibit F: Expenses. The fees in this category may include, without limitation,
            reimbursement of expenses for the following: in-house and offsite copying and
            printing at not more than $0.10 per page; delivery services and messengers; and
            actual postage. All expenses are billed at the amounts incurred by CSCD and are
            solely for reimbursement. As more fully set forth in Exhibit G attached hereto,
            CSCD is seeking reimbursement for actual expenses in the amount of $775.81.



                                           8
 Case 13-26443        Doc 498    Filed 12/05/18 Entered 12/05/18 13:35:36             Desc Main
                                 Document      Page 13 of 14


                                 BENEFIT TO THE ESTATE

           24.    CSCD’s efforts have substantially benefited the Debtor’s Estates by assisting

 the Trustee in dealing with day-to-day matters, asset recovery and claims administration

 matters. CSCD’s work on claims administration led to the disallowance and/or modification of

 over $3.25 million of duplicate, late, and misclassified claims, resulting in a significant

 reduction to the total claims pool. Creditors will thus receive a specific financial benefit in the

 way of increased distributions for general unsecured creditors. As such, there can be no

 question that CSCD’s representation of the Trustee has been beneficial to the Debtors’ estates

 and creditors.

                                         CONCLUSION

           25.    CSCD respectfully submits that the fees and expense reimbursement sought to

be approved herein are reasonable given the nature, extent and value of services rendered, the

complexity of the issues, the quality and skill which the matters required and the costs of

comparable services in similar cases under Chapter 7 in this District.

           26.    CSCD has expended a total of 124.40 hours during the period covered by this

Second Application for the services described above. The total value of the services and the

allowance of compensation requested for those services is $56,232.00. In addition, CSCD has

incurred $775.81 in reasonable and necessary expenses related to its representation of the

Trustee.

           27.    CSCD requests that the order approving this Final Application be effective

immediately upon entry.




                                                9
    Case 13-26443           Doc 498        Filed 12/05/18 Entered 12/05/18 13:35:36                   Desc Main
                                           Document      Page 14 of 14


                                                        NOTICE

              28.      Twenty-one days’ notice of the hearing on this Final Application has been

provided to (a) Debtors, (b) the Office of the United States Trustee, (c) the 20 Largest Creditors,

and (d) all parties who have requested or receive notice via CM/ECF. In light of the relief

requested herein, and the burdensome cost to the Estates associated with additional notice to all

3,000+ creditors, CSCD respectfully requests that the Court limit the notice required to the

parties set forth above, and find that no other or further notice need be given.2

.

              WHEREFORE, CSCD respectfully requests that the Court enter an Order (a) allowing

on a final basis CSCD’s compensation the amount of $56,232.00 for legal services rendered and

$775.81 for reimbursement of actual expenses during the period from February 13, 2018 through

December 4, 2018; and (b) authorizing the Trustee to pay to CSCD all such amounts allowed by

the Court pursuant to this Final Application.


Dated: December 5, 2018                                            CRANE, SIMON, CLAR & DAN


                                                                   By: /s/ David L. Kane
                                                                           One of Its Attorneys

David L. Kane (ARDC No. 6277758)
Crane, Simon, Clar & Dan
135 South LaSalle Street, Suite 3705
Chicago, Illinois 60603
(312) 641-6777 (main)
(312) 641-7114 (fax)
dkane@cranesimon.com




2
    The Court has routinely limited notice in these cases to the parties set forth in Paragraph 28.


                                                            10
